Citation Nr: 1102321	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The propriety of the claimant's delimiting date (the last date to 
use benefits) of October 1, 2008, for use of educational benefits 
under the Montgomery GI Bill (MGIB).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to September 
1998.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 letter of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the Veteran's request for an extension of his 
October 1, 2008, delimiting date for use of MGIB benefits.

The Board notes that the Veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on October 
27, 2009.  However, he failed to report to the hearing.  As the 
record does not contain further explanation as to why the Veteran 
failed to report to this hearing or any additional requests for 
an appeals hearing, the Board deems the Veteran's request for an 
appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2010).


FINDINGS OF FACT

1.  The Veteran's basic delimiting period for receipt of Chapter 
30 educational benefits expired on October 1, 2008, ten years 
after his discharge from service on September 30, 1998.

2.  The record does not show, nor has the Veteran alleged that he 
suffered from a physical or mental disability which prevented him 
from initiating or completing his chosen program of education 
within the otherwise applicable eligibility period.


CONCLUSION OF LAW

The Veteran was no longer entitled to educational assistance 
benefits provided by the Montgomery GI Bill as of October 1, 
2008, and the criteria for an extension of the delimiting date 
have not been met.  38 U.S.C.A. §§ 3011, 3031 (West 2002); 38 
C.F.R. §§ 21.7050, 21.7051 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms 
of its duties to notify and assist claimants.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the Board must make a determination as to the 
applicability of § 5103(a) to a particular claim.  See Holliday 
v. Principi, 14 Vet. App. 280, 282-83 (2001).  The Board 
initially observes that it appears that the provisions of § 
5103(a) are not applicable in cases, such as this, in which the 
sole issue is extension of delimiting date under Chapter 30 
because a request for extension of a delimiting date is a not 
claim for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq.  
Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Despite this inapplicability, the Veteran did receive an October 
2007 letter regarding his award of educational benefits under 
MGIB.  This letter read, in pertinent part, "As of 01-18-08, 
your remaining entitlement will be 27 month(s) and 04 day(s) if 
used before your delimiting date of 10-01-08."   Furthermore, in 
the November 2008 letter at issue, the Veteran was informed of 
the requirements for an extension of his delimiting date 
including a later period of active duty service of at least 90 
days in length or a disability which prevented him from 
initiating or completing his program of education.

The subsequent evidence has argued neither that the Veteran 
served for an additional period after his September 1998 
separation nor that he suffered from a disability which impeded 
his pursuit of education.  In sum, the Board finds that the 
appeal has been fully developed and that no amount of additional 
development will have any possible impact on this case.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Veteran has been accorded the opportunity to present evidence 
and argument in support of his claim.  The Veteran has had the 
services of a representative, he testified before a decision 
review officer (DRO), and had the opportunity to testify at a 
Travel Board hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the merits 
of the case.

Analysis

According to his DD-214, the Veteran separated from active duty 
military service on September 30, 1998, and contributed to the 
MGIB Veterans education assistance program.  No additional 
periods of service have been shown.  

As an eligible MGIB participant, the Veteran had 10 years from 
the date of military separation to use this benefit.  See 38 
U.S.C.A. § 3031.  Thus, the delimiting date of October 1, 2008, 
is correct.  The Veteran submitted a timely claim for an 
extension of benefits later that month.  See 38 C.F.R. § 
21.1033(c).

While the Veteran first applied for education benefits in January 
2003, at the time of his October 1, 2008, delimiting date, he had 
not exhausted all 36 months of such benefits.  He has argued that 
he should receive an extension of his delimiting date in order to 
exhaust the unused months of benefits.  In this regard, VA 
regulations allow for an extension of this ten-year delimiting 
period upon a showing that the Veteran was prevented from 
initiating or completing his chosen program of education within 
the otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the Veteran's 
willful misconduct.  See 38 C.F.R. § 21.7051(a).  In this case, 
the Veteran has not alleged any such disability.  Indeed, at the 
time of his May 2009 hearing before a Decision Review Officer 
(DRO), the Veteran specifically denied ever having an illness or 
hardship that prevented him from using his education benefits.  
See May 2009 DRO hearing testimony, pg. 2.  Absent a showing of 
such a disability, an extension of the delimiting period is not 
warranted.

Alternately, the Veteran has argued that notice of his delimiting 
date was unclear.  As noted above, the October 2007 award letter 
referred to the October 1, 2008, delimiting date.  This letter 
also encouraged the Veteran to contact his local RO at a toll-
free number should he have any questions regarding his claim.  
Thus, the Veteran was notified of the date.  If he was unclear as 
to the definition of the delimiting date, he could have contacted 
the RO within the remaining nearly one year prior to this date.  
Regardless, even assuming that VA was deficient in its duty to 
properly explain the importance and applicability of the October 
1, 2008, delimiting date, the Board could not find in his favor 
because "'[t]he remedy for breach of such an alleged obligation 
cannot involve the payment of benefits where the statutory 
eligibility requirements for those benefits are not met.'"  
Scretching v. Principi, 18 Vet.App. 541 (2004)(quoting Harvey v. 
Brown, 6 Vet.App. 416, 424 (1994)).  See also 38 U.S.C.A. 
§ 7104(a).

During the course of the appeal, the Veteran has cited the 
regulations regarding the new Post 9/11 GI Bill.  The Veteran's 
education benefits were not administered under that program and 
his is ineligible for that program.  Thus the provisions of that 
program are not relevant to his claim.

Based on the above reasons and bases, the Board finds that the 
delimiting date of October 1, 2008, was proper.  Furthermore, the 
Board finds that the Veteran is not entitled to an extension of 
eligibility for receiving education benefits under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  As such, the 
appeal is denied.
 

(CONTINUED ON NEXT PAGE)


ORDER

The delimiting date of October 1, 2008, for use of educational 
benefits under the Montgomery GI Bill (MGIB) is correct and an 
extension of the delimiting date is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


